Title: From Alexander Hamilton to Jeremiah Wadsworth, 4 June 1794
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



Philadelphia June 4th1794
Dear Sir

A press of business has prevented my replying sooner to your late letter on the subject of certain concerns between Mr. Church & yourself.

Your arrangement with Governor Mifflin appears to me in every sense prudent and proper.
It certainly will be adviseable by the additional loan you mention to Mr. Seymour to secure the debt he now owes to Mr. Church & yourself by a mortgage if one cannot be obtained from him without it and if the security is competent to the whole. In this and in other cases in which a mortgage is necessary I approve of the idea of its being taken in your name; but it will be well for you to notify me by a line of the several cases in which that shall be done.
With true esteem & affection   Yrs. always,

A Hamilton
Jeremiah Wadsworth Esqr.

